Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1538 Page 1 of 39



  1   Gary S. Lincenberg - SBN 123058                     Randy K. Jones - SBN 141711
         glincenberg@birdmarella.com                         rkjones@mintz.com
  2   Naeun Rim - SBN 263558                              MINTZ, LEVIN, COHN, FERRIS,
         nrim@birdmarella.com                             GLOVSKY AND POPEO, P.C.
  3   BIRD, MARELLA, BOXER, WOLPERT,                      3580 Carmel Mountain Road, Suite 300
      NESSIM, DROOKS, LINCENBERG &                        San Diego, California 92130
  4   RHOW, P.C.                                          Telephone: (858) 314-1510
      1875 Century Park East, 23rd Floor
  5   Los Angeles, California 90067-2561                  Attorney for Mark Manoogian
      Telephone: (310) 201-2100
  6   Facsimile: (310) 201-2110
                                                          Whitney Z. Bernstein - SBN 304917
  7   Attorneys for Petr Pacas                                wbernstein@bmkattorneys.com
                                                          Thomas H. Bienert, Jr. - SBN 135311
  8   David W. Wiechert - SBN 94607                           tbienert@bmkattorneys.com
         dwiechert@aol.com                                James Riddet – SBN 39826
  9   Jessica C. Munk - SBN 238832                            jriddet@bmkattorneys.com
         jessica@wmgattorneys.com                         BIENERT | KATZMAN PC
 10   William J. Migler - SBN 318518                      903 Calle Amanecer, Suite 350
         william@wmgattorneys.com                         San Clemente, California 92673
 11   WIECHERT, MUNK & GOLDSTEIN,                         Telephone: (949) 369-3700
      PC
 12   27136 Paseo Espada, Suite B1123                     Attorneys for Mohammed Abdul Qayyum
      San Juan Capistrano, California 92675
 13   Telephone: (949) 361-2822
 14   Attorneys for Jacob Bychak
 15                              UNITED STATES DISTRICT COURT
 16                           SOUTHERN DISTRICT OF CALIFORNIA
 17
 18 UNITED STATES OF AMERICA,                           CASE NO. 3:18-cr-04683-GPC
 19                     Plaintiff,                      DEFENDANTS’ JOINT REQUEST
                                                        FOR JUDICIAL NOTICE
 20               vs.
                                                        Date: June 26, 2020
 21 JACOB BYCHAK, MARK                                  Time: 2:30 p.m.
    MANOOGIAN, MOHAMMED                                 Crtrm.:      2D
 22 ABDUL QAYYUM, AND PETR
    PACAS,                                              Assigned to Hon. Gonzalo P. Curiel
 23
             Defendants.
 24
 25
 26
 27
 28
      3650023.1
                                                    1                      Case No. 3:18-cr-04683-GPC
                               DEFENDANTS’ JOINT REQUEST FOR JUDICIAL NOTICE
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1539 Page 2 of 39



  1               Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum, and
  2 Petr Pacas, (“Defendants”) respectfully request that the Court take judicial notice,
  3 pursuant to Federal Rules of Evidence (“Rule”) 201(b), of the following documents
  4 attached as exhibits A through I.
  5 1.            Attached as Exhibit A is a true and correct copy of an excerpt of a Registry
  6 Service Agreement (“RSA”) template dated March 10, 2011, by American Registry for
  7 Internet Numbers, Ltd (“ARIN”), produced to Defendants by ARIN as Bates numbers
  8 ARIN-BYCHAK 0096, with emphasis added in yellow.
  9 2.            Attached as Exhibit B is a true and correct copy of an excerpt of an RSA
 10 template dated June 18, 2004, produced to Defendants by ARIN as Bates numbers
 11 ARIN_BYCHAK_0053, with emphasis added in yellow.
 12 3.            Attached as Exhibit C is a true and correct copy of an excerpt of an RSA
 13 template dated October 31, 2007, by ARIN and produced to Pacas as Bates numbers
 14 ARIN_BYCHAK_0120-123, with emphasis added in yellow.
 15 4.            Attached as Exhibit D is a true and correct copy of an excerpt of a Federal
 16 Communications Commission (“FCC”) Staff Working Paper by Robert Cannon and
 17 produced to Defendants by ARIN as Bates numbers ARIN_BYCHAK_0280, with
 18 emphasis added in yellow.
 19 5.            Attached as Exhibit E is a true and correct copy of an excerpt of an article
 20 entitled “Guidance from ARIN on Legal Aspects of the Transfer of Internet Protocol
 21 Numbers” published in Business Law Today and produced to Defendants by ARIN as
 22 Bates numbers ARIN_BYCHAK_0188-192, with emphasis added in yellow.
 23 6.            Attached as Exhibit F is a true and correct copy of an excerpt of an article
 24 entitled “Internet Protocol Numbers and the American Registry for Internet
 25 Numbers...” published in Bloomberg BNA and produced to Defendants by ARIN as
 26 Bates numbers ARIN_BYCHAK_0193-197, with emphasis added in yellow.
 27 7.    Attached as Exhibit G is a true and correct copy of an excerpt of a letter from
 28 the National Telecommunications and Information Administration and produced to
      3650023.1
                                                    2                      Case No. 3:18-cr-04683-GPC
                               DEFENDANTS’ JOINT REQUEST FOR JUDICIAL NOTICE
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1540 Page 3 of 39



  1 Defendants by ARIN as Bates numbers ARIN_BYCHAK_0001-02, with emphasis
  2 added in yellow.
  3 8.            Attached as Exhibit H is a true and correct copy of an excerpt of a letter from
  4 Canada’s Department of Industry regarding Case No. 09-10138 (KG) and produced to
  5 Defendants by ARIN as Bates numbers ARIN_BYCHAK_0269-271, with emphasis
  6 added in yellow.
  7 9.            Attached as Exhibit I is a true and correct copy of an excerpt from a Blackline
  8 Amended Purchase Agreement filed by the parties in In re Nortel Networks Inc., Case No.
  9 09-10138-CCS (Bankr. D. Del.) as Dkt. 5254-4.
 10                     MEMORANDUM OF POINTS AND AUTHORITIES
 11               Pursuant to Federal Rule of Evidence 201(b), a court may notice an adjudicative
 12 fact if it is “not subject to reasonable dispute.” A fact is “not subject to reasonable
 13 dispute” if it is “generally known,” or “can be accurately and readily determined from
 14 sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(1)-(2).
 15 See Stiefel v. Bechtel Corp., 497 F. Supp. 2d 1138, 1144 (S.D. Cal. 2007) (Facts are not
 16 “subject to reasonable dispute” when “they are generally known in the
 17 community….”). A court shall take judicial notice of a judicially noticeable fact “if
 18 requested by a party and supplied with the necessary information.” Fed. R. Evid.
 19 201(d). “A party is entitled upon timely request to an opportunity to be heard as to the
 20 propriety of taking judicial notice and the tenor of the matter noticed.” Fed. R. Evid.
 21 201(e).
 22        A Court may take judicial notice of items like public notices, decisions,

 23 government documents, and other materials of administrative agencies, including
 24 documents available from reliable sources on the internet. See Papai v. Harbor Tug &
      Barge Co., 67 F.3d 203, 207 n.5 (9th Cir.1995) (“Judicial notice is properly taken of
 25
      orders and decisions made by other courts and administrative agencies.”), rev’d on other
 26
      grounds, 520 U.S. 548 (1997); Barrera v. Comcast Holdings Corp., No. 14-cv-00343-THE,
 27
      2014 WL 1942829, n.1 (N.D. Cal. May 12, 2014) (granting request for judicial notice of
 28
      3650023.1
                                                    3                      Case No. 3:18-cr-04683-GPC
                               DEFENDANTS’ JOINT REQUEST FOR JUDICIAL NOTICE
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1541 Page 4 of 39



  1 FCC docket materials indicating FCC sought public comment on petition);
  2 Robinson v. Mortgage Elec. Registration Sys., No. CV 19-2185 PSG (ASx), 2019 WL
  3 2491550, at *7 (C.D. Cal. June 14, 2019) (Court “can take judicial notice of ‘[p]ublic
  4 records and government documents available from reliable sources on the Internet.’”).
  5               In addition, Courts routinely take judicial notice on press release documents and
  6 published articles provided that the authenticity of the documents is not in dispute. See,
  7 e.g., Patel v. Parnes, 253 F.R.D. 531, 547 (C.D. Cal. 2008); In re American Funds Securities
  8 Litigation, 556 F. Supp. 2d 1100, 1107 (C.D. Cal. 2008); Lane v. Page, 649 F. Supp. 2d
  9 1256, 1300 (D.N.M. 2009).
 10               Here, meeting the test enunciated in Rule 201, each of the facts for which the
 11 Defendants request the Court take judicial notice are either generally known to the
 12 community or may be accurately and readily determined by sources whose accuracy
 13 cannot reasonably be questioned. For example, in regards to Exhibits A-C, Registry
 14 Service Agreements produced by ARIN, it is generally known, especially in the internet
 15 marketing community, that ARIN is the controlling authority when it comes to the
 16 administration of Internet Protocol addresses. Likewise, Exhibit E, an article entitled
 17 “Guidance from ARIN on Legal Aspects of the Transfer of Internet Protocol
 18 Numbers” published in Business Law Today, and Exhibit F, an article entitled “Internet
 19 Protocol Numbers and the American Registry for Internet Numbers...” published in
    Bloomberg BNA, are also articles written by ARIN in third-party publications regarding
 20
    IP addresses. Indeed, courts have taken judicial notice of ARIN’s policies and
 21
    statements regarding IP addresses before, including this Court. See United States v.
 22
    Bychak, 18-CR-4683 GPC (Dkt. 154 at 3-4) (relying on an online version Exhibit E and
 23
    excerpts from ARIN’s website); Global Naps, Inc. v. Verizon New Eng., Inc., No. 02-
 24
    12489-RWZ, 2015 WL 12781223 at 16 n.1 (D. Mass. Mar. 10, 2015) (taking judicial
 25
    notice of ARIN’s policy that “if a company goes out of business, regardless of the
 26
    reason, the point of contact (POC) listed for the number resource does not have the
 27
    authority to sell, transfer, assign, or give the number resource to any other person or
 28
      3650023.1
                                                    4                      Case No. 3:18-cr-04683-GPC
                               DEFENDANTS’ JOINT REQUEST FOR JUDICIAL NOTICE
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1542 Page 5 of 39



  1 organization.”).
  2               In addition, Exhibit D, an FCC Staff Working Paper, and Exhibit G, a letter
  3 from the National Telecommunications and Information Administration, are
  4 publications from federal agencies. Exhibit H is a letter from Canada’s Department of
  5 Industry regarding Canada’s position on whether IP addresses are property. These
  6 exhibits are subject to judicial notice because they contain facts that are accurately and
  7 readily determined from sources whose accuracy cannot reasonably be questioned. See
  8 Jackson v. City of Columbus, 194 F.3d 737, 745 (6th Cir. 1999) (Public records and
  9 government documents are generally considered “not to be subject to reasonable
 10 dispute.”); Moore v. Verizon Commc’n Inc., No. C 09-1823 SBA, 2010 WL 361987 (N.D.
 11 Cal. Sept. 10, 2010) (taking judicial notice of decisions and policy statements of the
 12 Federal Communications Commission.); see also Pension Benefit Guar. Corp. v. White
 13 Consol. Indus., Inc., 998 F.2d 1192, 1197 (3d Cir. 1993) (Courts have defined a public
 14 record to include letter decisions of government agencies, and published reports of
 15 administrative bodies).
 16               Finally, Exhibit I is an excerpt from a Blackline Amended Purchase Agreement

 17 filed by the parties in In re Nortel Networks Inc., Case No. 09-10138-CCS (Bankr. D.
 18 Del.) as Dkt. 5254-4. This exhibit is subject to judicial notice because it is a matter of
 19 public record that was filed on PACER. United States v. Raygoza-Garcia, 902 F.3d 994,
 20 1001 (9th Cir. 2018) (“A court may take judicial notice of undisputed matters of public
 21 record, which may include court records available through PACER”).
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      3650023.1
                                                   5                      Case No. 3:18-cr-04683-GPC
                              DEFENDANTS’ JOINT REQUEST FOR JUDICIAL NOTICE
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1543 Page 6 of 39



  1               For the foregoing reasons, Defendants Jacob Bychak, Mark Manoogian,
  2 Mohammed Abdul Qayyum, and Petr Pacas hereby requests that the Court take judicial
  3 notice of Exhibits A through I.
  4
      DATED: May 18, 2020                Gary S. Lincenberg
  5                                      Naeun Rim
  6                                      Bird, Marella, Boxer, Wolpert, Nessim,
                                         Drooks, Lincenberg & Rhow, P.C.
  7
                                         By:         s/ Naeun Rim
  8
                                                           Naeun Rim
  9                                            Attorneys for Petr Pacas
 10
      DATED: May 18, 2020                David W. Wiechert
 11                                      Jessica C. Munk
                                         William J. Migler
 12                                      Wiechert, Munk & Goldstein, PC
 13                                      By:         s/ David W. Wiechert
 14                                                        David W. Wiechert
                                               Attorneys for Jacob Bychak
 15
 16 DATED: May 18, 2020                  Whitney Z. Bernstein
                                         Thomas H. Bienert, Jr.
 17                                      James Riddet
                                         BIENERT | KATZMAN PC
 18
                                         By:         s/ Whitney Z. Bernstein
 19
                                                           Whitney Z. Bernstein
 20                                            Attorneys for Mohammed Abdul Qayyum
 21
      DATED: May 18, 2020                Randy K. Jones
 22                                      Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
                                         P.C.
 23
                                         By:         s/ Randy K. Jones
 24
                                                           Randy K. Jones
 25                                            Attorney for Mark Manoogian
 26
 27
 28
      3650023.1
                                             6                      Case No. 3:18-cr-04683-GPC
                        DEFENDANTS’ JOINT REQUEST FOR JUDICIAL NOTICE
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1544 Page 7 of 39



  1                             CERTIFICATE OF AUTHORIZATION
                                TO SIGN ELECTRONIC SIGNATURE
  2
  3               Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
  4 and Procedures of the United States District Court for the Southern District of
  5 California, I certify that the content of this document is acceptable to counsel for the
  6 Defendants and that I have obtained authorization from Randy K. Jones, David W.
  7 Wiechert, and Whitney Z. Bernstein to affix their electronic signatures to this
  8 document.
  9
                                                Respectfully submitted,
 10
 11 DATED: May 18, 2020                         Gary S. Lincenberg
                                                Naeun Rim
 12                                             Bird, Marella, Boxer, Wolpert, Nessim,
 13                                             Drooks, Lincenberg & Rhow, P.C.

 14
 15                                             By:         s/ Naeun Rim
 16                                                               Naeun Rim
                                                      Attorneys for Petr Pacas
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3650023.1
                                                    7                      Case No. 3:18-cr-04683-GPC
                               DEFENDANTS’ JOINT REQUEST FOR JUDICIAL NOTICE
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1545 Page 8 of 39



  1                                  CERTIFICATE OF SERVICE
  2               Counsel for Defendants certify that the foregoing pleading has been
  3 electronically served on the following parties by virtue of their registration with the
  4 CM/ECF system:
  5                                            Sabrina L. Feve
  6                                        Assistant U.S. Attorney
  7                                        sabrina.feve@usdoj.gov
  8
  9                                          Melanie K. Pierson
 10                                       Assistance U.S. Attorney
 11                                      melanie.pierson@usdoj.gov
 12
 13
                                                Respectfully submitted,
 14
 15 DATED: May 18, 2020                         Gary S. Lincenberg
                                                Naeun Rim
 16                                             Bird, Marella, Boxer, Wolpert, Nessim,
 17                                             Drooks, Lincenberg & Rhow, P.C.

 18
 19
                                                By:         s/ Naeun Rim
 20                                                               Naeun Rim
 21                                                   Attorneys for Petr Pacas

 22
 23
 24
 25
 26
 27
 28
      3650023.1
                                                    8                      Case No. 3:18-cr-04683-GPC
                               DEFENDANTS’ JOINT REQUEST FOR JUDICIAL NOTICE
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1546 Page 9 of 39




                  EXHIBIT A

                                     9
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1547 Page 10 of 39

 RSA: Version 10.2 (10 March 2011)




 9.   NO PROPERTY RIGHTS

        Applicant acknowledges and agrees that the number resources are not property (real, personal,
        or intellectual) and that Applicant does not acquire any property rights in or to any number
        resources by virtue of this Agreement or otherwise. Applicant further agrees that it will not
        attempt, directly or indirectly, to obtain or assert any trademark, service mark, copyright, or any
        other form of property rights in any number resources in the United States or any other country.

 10. REPRESENTATIONS AND WARRANTIES

        (a) By Each Party. Each party represents and warrants to the other party that: (i) it has the full
        power and authority to enter into and perform its obligations under this Agreement; (ii) the assent
        to and performance by it of its obligations under this Agreement do not constitute a breach of or
        conflict with any other agreement or arrangement by which it is bound, or any applicable laws,
        regulations, or rules; and (iii) this Agreement constitutes a legal, valid, binding, and an executory
        obligation of the parties executing or assenting to this Agreement, enforceable in accordance with
        its terms and conditions.

        (b) By Applicant. Applicant hereby represents and warrants to ARIN that during the term of this
        Agreement: (i) it will not infringe the patent, copyright, trademark, trade secret, right of publicity, or
        other right of any third party in its use of the Services; and (ii) Applicant will comply with this
        Agreement, the Policies, and all applicable laws, rules, and regulations in its use of the Services.

 11. BANKRUPTCY

        If Applicant: (i) is dissolved (other than pursuant to a consolidation, amalgamation or merger); (ii)
        becomes insolvent or is unable to pay its debts or fails or admits in writing its inability generally to
        pay its debts as they become due; (iii) files any petition under any chapter of the Bankruptcy
        Code or other insolvency or bankruptcy law; (iv) has a petition filed against it under any
        insolvency or bankruptcy law; (v) makes a general assignment for the benefit of creditors, has a
        receiver appointed for it, or a trustee takes possession of all or substantially all of Applicant's
        assets; or (vi) ceases or affirmatively indicates its intent to cease its normal business operations
        (each of the foregoing, a "Bankruptcy Event"), Applicant will notify ARIN immediately. Upon such
        notice, or if ARIN otherwise learns of the occurrence of any of the foregoing events, ARIN may
        intervene in any such bankruptcy or insolvency proceeding or take other appropriate, lawful
        action to preserve its rights under this Agreement and the Policies, and its ability to provide the
        Services to its other users, including, without limitation: (i) revoking the number resources
        assigned to Applicant; and/or (ii) terminating this Agreement. Applicant agrees to consent to
        ARIN's intervening in any such bankruptcy court proceeding so that ARIN can protect its rights
        under this Agreement with respect to the Policies, number resources, and any other rights ARIN
        has under this Agreement. Applicant acknowledges and agrees that this Agreement is executory.
        Applicant acknowledges and agrees that it holds no title or property interest in the number
        resources and such number resources do not, and shall not, constitute property of the Applicant's
        bankruptcy estate within the meaning of Section 541 of Title 11 of the United States Code (the
        "Bankruptcy Code"). Applicant hereby acknowledges and agrees that, upon the occurrence of a
        Bankruptcy Event, such Bankruptcy Event or any other event of default under this Agreement
        shall constitute "cause" pursuant to Bankruptcy Code Section 362(d) for granting ARIN relief from
        the automatic stay or any other applicable injunction to exercise its rights and remedies under this
        Agreement, and Applicant shall, and hereby does, consent to such relief.

  12. INDEMNIFICATION



                                                      -4-
                                                      10                                         ARIN BYCHAK 0096
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1548 Page 11 of 39




                  EXHIBIT B

                                     11
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1549 Page 12 of 39

   RSA: Version 8 (06/18/2004)

            6.   FEES AND PAYMENTS.

                     (a) Fee Schedule. As a condition precedent to ARIN's duty to provide the Services,
   Applicant shall pay ARIN for providing the Services in accordance with ARIN's then-current fee schedule
   (the "Fee Schedule").

                      (b) No Refunds. All fees paid by Applicant to ARIN are non-refundable.

                      (c) Registration Fees. Applicant shall pay ARIN the applicable "registration fee," as set
   forth in the Fee Schedule (hyperlink], prior to ARIN providing Applicant with its requested
   allocation/assignment of numbering resources. Applicant shall also pay ARIN the applicable "renewal
   registration fee," if any, as set forth in the Fee Schedule, at least five (5) days prior to each one-year
   anniversary of ARIN's first issuance of the Services to Applicant (e.g., ARIN's initial allocation/assignment of
   numbering resources to Applicant). If, for any reason, Applicant does not pay any applicable renewal
   registration fee, ARIN shall have the right to: (i) revoke the numbering resources previously allocated and/or
   previously assigned or (ii) terminate this Agreement.

             7. POLICIES. Because of the nature of ARIN's role in the operation and development of the
   Internet, ARIN maintains the Policies and may need to amend its existing Policies, implement new Policies,
   or make certain Policies obsolete. Applicant acknowledges and agrees it has read, understands and agrees
   to be bound by the Policies. Applicant shall fully comply with the Policies, including, without limitation, the IP
   Address Space Allocation and Assignment Policy, the IP Address Space Numbering Resources, Certificate
   Practice Statement, ASN Transfer Policies and Guidelines, and the IP Address Reassignment Policy. ARIN
   may, at any time in its sole and absolute discretion, amend the Policies or create new Policies and such
   amendments or new policies shall be binding upon Applicant thirty days after they are posted on ARI N's web
   site.

             8. REVIEW OF APPLICANT'S NUMBERING RESOURCES. ARIN may review, at any time,
   Applicant's use of the previously allocated numbering resources or other Services to determine if Applicant
   is complying with this Agreement, the Policies, and using the Services for their intended purposes. Without
   limiting the foregoing, if Applicant is an Internet Service Provider, Applicant agrees that it will use the
   numbering resources solely for uses consistent with its application, including, for example, its internal
   infrastructure or to provide Internet access to its customer base. If ARIN determines that the numbering
   resources or any other Services are not being used in compliance with this Agreement, the Policies, or for
   purposes for which they are intended, ARIN may: (i) revoke the numbering resources, {ii) cease providing
   the Services to Applicant, or (iii) terminate this Agreement.

             9. NO PROPERTY RIGHTS. Applicant acknowledges and agrees that the numbering resources
    are not property (real, personal or intellectual) and that Applicant shall not acquire any property rights in or to
    any numbering resources by virtue of this Agreement or otherwise. Applicant further agrees that it will not
    attempt, directly or indirectly, to obtain or assert any trademark, service mark, copyright or any other form of
    property rights in any numbering resources in the United States or any other country.

             10. REPRESENTATIONS AND WARRANTIES.

                           (a) By Each Party. Each party represents and warrants to the other party that: (i) it
    has the full power and authority to enter into and perform its obligations under this Agreement, (ii) the assent
    to and performance by it of its obligations under this Agreement do not constitute a breach of or conflict with
    any other agreement or arrangement by which it is bound, or any applicable laws, regulations or rules, and
    (iii) this Agreement constitutes a legal, valid, binding and an executory obligation of the parties executing or
    assenting to this Agreement, enforceable in accordance with its terms and conditions.

                       (b) By Applicant. Applicant hereby represents and warrants to ARIN that during the term
    of this Agreement that: (i) it will not infringe the patent, copyright, trademark, trade secret, right of publicity
    or other right of any third party in its use of the Services, and (ii) Applicant will comply with all applicable
    laws, rules and regulations in its use of the Services, including this Agreement and the Policies.




                                                                                                                3
                                                            12                                            ARIN BYCHAK 0053
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1550 Page 13 of 39




                  EXHIBIT C

                                     13
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1551 Page 14 of 39




 Legacy LSA Version 1.1 (10/31/07)

                        AMERICAN REGISTRY FOR INTERNET NUMBERS, LTD.
                                LEGACY SERVICE AGREEMENT

 This LEGACY SERVICE AGREEMENT ("Legacy Agreement") is made by and between the AMERICAN
 REGISTRY FOR INTERNET NUMBERS, LTD. ("ARIN"), a Virginia nonprofit corporation, and
 _ _ _ _ _ _ _ _ _ _ , ("Legacy Applicant"), which holds the following specifically enumerated
 number resources: _ _ , _ _ , _ _("Included Number Resources"). This Legacy Agreement only
 covers the Included Number Resources; any other number resources held by the Legacy Applicant
 pursuant to an existing RSA or not described here are not covered by the terms of this Legacy
 Agreement.

 1. INTRODUCTION

    ARIN is a Regional Internet Registry serving Canada, many Caribbean and North Atlantic islands, and
    the United States, since 1997, is responsible for the registration, administration, and stewardship of
    Internet number resources in these geographic areas. To complete the process for the regularization
    of the Included Number Resources and the provision of certain Services (as defined herein below),
    Legacy Applicant must comply with the provisions of this Agreement by submitting an application, an
    executed Legacy Agreement and provide any requested accompanying information to ARIN. For
    purposes of this Legacy Agreement, the term "Services" may include, without limitation, the inclusion
    of the legacy IP address space, and/or Autonomous System numbers ("ASNs") previously issued to
    Legacy Applicant in the ARIN "WHOIS" database, inverse addressing on network blocks, maintenance
    of network records, and administration of IP address space related to number resources issued prior
    to ARIN's inception on December 22, 1997 in its service area. IP address space and ASNs shall be
    defined as "number resources.")

 2. APPLICATION

    Legacy Applicant must complete a legacy application found on ARIN's website, located at
    "http://www.arin.net" (the "Website"). Legacy Applicant must: (a) provide ARIN with accurate, up-to-
    date and complete application information, (b) promptly notify ARIN if any of its information changes
    during the term of this Legacy Agreement, and (c) promptly, accurately, and completely respond to
    any inquiry made to Legacy Applicant by ARIN or its designee during the term of this Legacy
    Agreement. Legacy Applicant agrees that in applying to receive or use the Services and in using the
    Services, it must comply with ARI N's Number Resource Policy Manual, Certificate Practice Statement,
    Guidelines, and Procedures ("Policies"), as published on the Website, as long as the terms of the
    Policies are not inconsistent with this Legacy Agreement. In the event of any inconsistency between
    the Policies and this Legacy Agreement, the terms of this Legacy Agreement will prevail, including but
    not limited to those Policies adopted after this Legacy Agreement is executed. If Legacy Applicant
    fails to comply with the terms of this Legacy Agreement, ARIN may terminate this Legacy Agreement
    and refuse to provide the Services to Legacy Applicant.

 3. EVALUATION AND ACCEPTANCE

    Following Legacy Applicant's completion of the online application process, ARIN will promptly evaluate
    Legacy Applicant's request for the Services. Evaluation may require Legacy Applicant's submission of
    additional documentation to support its application such as, but not limited to, state registration, Dun &
    Bradstreet and/or taxpayer information, and/or registration under the province or country in which the
    entity is registered for verification purposes. If ARIN, in its sole and exclusive discretion, applying its
    published Policies and internal verification process, determines that it can provide the Services to
    Legacy Applicant, ARIN shall provide written notice to Legacy Applicant of its willingness to do so, and
    ARIN will promptly commence providing the Services to Legacy Applicant in accordance with the
    terms and conditions of this Legacy Agreement. If ARIN, in its sole and exclusive discretion, applying




                                                     14                                       ARIN BYCHAK 0120
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1552 Page 15 of 39




    policies (which once implemented, will be considered Policies), or make certain Policies obsolete.
    Such amendments or new Policies shall be binding upon Legacy Applicant immediately after they are
    posted on the Website. Legacy Applicant acknowledges and agrees it has read, understands, and
    agrees to be bound by and comply with the Policies, as amended, except to the extent those Policies
    may conflict with the rights and duties provided Legacy Applicant in this Legacy Agreement.

 8. REVIEW OF LEGACY APPLICANT'S NUMBER RESOURCES

    ARIN may, no more other than annually, or whenever a transfer or additional IP address space is
    requested, review Legacy Applicant's utilization of previously allocated or assigned number resources
    and/or other Services received from ARIN to determine if Legacy Applicant is complying with this
    Legacy Agreement and the Policies.

 9. NO PROPERTY RIGHTS

    Legacy Applicant acknowledges and agrees that the number resources are not property (real,
    personal, or intellectual) and that Legacy Applicant does not have any property rights in or to the
    Included Number Resources, including but not limited by this Legacy Agreement or the prior issuance
    of these resources to it. Legacy Applicant further agrees that it will not attempt, directly or indirectly, to
    obtain or assert any trademark, service mark, copyright, or any other form of property rights in any
    included number resources in the United States or any other country.

 10. VOLUNTARY RETURN OF INCLUDED NUMBER RESOURCES

     (a) ARIN requests that Legacy Applicant conform to RFC 2050 and RFC 2008 and voluntarily return
     to ARIN the portion of all Included Number Resources that it is unlikely to need over the next 1O
     years. A Legacy Applicant that returns no less than 25% of the Included Number Resources will be
     eligible for a series of benefits, including partial or permanent reduction in ARIN fees, membership
     and meeting costs as the Board of Trustees may from time-to-time prescribe. These benefits will
     increase as the percentage of Included Number Resources returned increases to 50% and again at
     75%. ARIN will accept the return of any 1Pv4 address block with a prefix size of a /24 or shorter.

     (b) ARIN will take no action to reduce the services provided for Included Number Resources that are
     not currently being utilized by the Legacy Applicant.

 11. REPRESENTATIONS AND WARRANTIES

     (a) By Each Party. Each party represents and warrants to the other party that: (i) it has the full power
     and authority to enter into and perform its obligations under this Legacy Agreement, (ii) the assent to
     and performance by it of its obligations under this Legacy Agreement do not constitute a breach of or
     conflict with any other agreement or arrangement by which it is bound, or any applicable laws,
     regulations, or rules, and (iii) this Legacy Agreement constitutes a legal, valid, binding, and an
     executory obligation of the parties executing or assenting to this Legacy Agreement, enforceable in
     accordance with its terms and conditions.

     (b) By Legacy Applicant. Legacy Applicant hereby represents and warrants to ARIN that during the
     term of this Legacy Agreement: that Legacy Applicant will comply with all applicable laws, rules, and
     regulations in its use of the Services, including this Legacy Agreement and the Policies.

 12. BANKRUPTCY

     If Legacy Applicant: (a) files any petition under any chapter of the Bankruptcy Code or other
     insolvency or bankruptcy law; or (b) has a petition filed against it under any insolvency or bankruptcy
     law; or (c) makes a general assignment for the benefit of creditors, has a receiver appointed for it, or
     a trustee takes possession of all or substantially all of Legacy Applicant's assets; or (d) ceases or



                                                        4
                                                       15                                        ARIN BYCHAK 0123
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1553 Page 16 of 39




                  EXHIBIT D

                                     16
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1554 Page 17 of 39




   he RIRs assign address blocks to Local Internet Registrie (LIRs) or networ within their
 territorie pur uant to each RIR 'own policie .21 Those network , in tum, can as ign blocks of
 addresses to maller networks, or individual numbers to individual subscriber .


                                      Figure 2: IP Address Allocation

   z
   z
   <:(
   0
                                                     ;,,,,,,
           /; Afri NIC                                                                        RIPE
                                                        APNIC                                     NCC




                 End
                 User
                                     ISP                  UR


                        End                    ISP
                        User



                  North America               End
                                              User




         RIRs manage IP numbers as a public resource. When a regi h·y allocates a nutnber to an
 entity, it is giving that entity the ability to use that number; no property right is conferred to the
 recipient. IP numbers are allocated on a needs-basis pur uant to RIR policie ; recipients pay fees
 which upport the operation of the registrie .22

         The IANA allocates IPv4 addres e to RIRs in large blocks of 16,777,216 addresses each
 (r fe1Ted to as "/8" addre blocks). ·w ithin the total 1Pv4 addre s space, there are 256 /8 addr ss
 blocks. Approximately thirty-six of these addre s blocks are held in reserve (these addresses are
 used for multicasting and various other dedicated applications). Of the 220 blocks available to
 the lANA for di tribution and allocation, 213 had been allocated as of December 2010 to the

 21 eoff Huston, I Pv4 Address Report. RIR policies are created through bottom-up poHcy makfog processes in each

 RlR community.
 22 ee ARI : ec chcdule. ee Dan ampbell, ommcnl. on an IP ddres Trading Market, IR LEID (Feb. 15,

 2008) (discussing how IP addresses are allocated by RIR.s).

                                                      5
                                           F C Staff Working Pap r
                                                        17                                     ARIN_BYCHAK_0280
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1555 Page 18 of 39




                  EXHIBIT E

                                     18
       Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1556 Page 19 of 39

                                                                                                                                                         MAY 2013
Business Law TODAY


                           American Bar Association , Section of Business Law: Practical Resources for the Business Lawyer




      BUSINESS LAW TODAY
         Guidance from ARIN on Legal Aspects of the
           Transfer of Internet Protocol Numbers
                                              By Ben Edelman and Stephen M. Ryan
Every device connected to the global Inter-                 ARI N carries out duties assigned to it and           cussed both ~ and via penodic in-1~
net needs a numeric identifier, an "Internet             handed off to iL by the U.S. government -                son mi;ctingt,, and policies are only enacted
Protocol" address, or simply "JP address."               duties that had previously been performed                when they enjoy a cw1scnsus nmong ARI N
The Internet's continued growth presents a               by the government. In particular, effective              mcu1hci.:_,. This is exactly tJ1e type of multi-
challenge: most IP addresses have already                December l , 1997, the National Science                  stakeholder industry self-coo rdination
been assigned to networks and organiza-                  Foundation (NSF) approvL:d the "transfer                 which U.S. government policy has sought
tions, leaving few left for newcomers and                [of] responsibility for the IP Number as-                for Internet resources.
growth. In this context, some networks                   signment .. . to ARIN." NSF recognized
seek to sell the addresses they previous.ly              that the formation of ARIN, as an indus-                  The Importance of IP Address
received - sales which can usefully transfer             try self-governance body, was necessary                   Uniqueness
resources to the networks that most need                 to "give the users of IP numbers (mostly                  The Internet Protocol standard requires that
them, but with certain risks that must be                Internet service providers, corporations                  each dev ice connected to a network have a
handled with appropriate care. As advisors               and other l'arge institutions) a voice in the             unique IP addresses not used by any other
and counsel to the American Registry for                 policies by which they arc managed and al-                device on the network. Organizations may
Internet Numbers (ARlN), which assigns                   located within the North American region."                configure their equipment wiU1 any IP ad-
and manages these numbers in most of                     (See N:F Press Rclc,hc. Ju ne 2-L 1997.)                  dresses they wish, just as they may label
North America, we seek to clarify the cir-                   ARIN's authority is also recognized                   folders in their fi le cabinet wi th any names
cumstances in which such transfers are per-              through ICANN's contracts with the U.S.                   they choose, and as long as uniqueness is
 mitted and to set out the legal, contractual,           government and in turn through ARlN's                     maintained, the system works. But global
and policy basis for applicable restrictions.            agreements with !CANN. ICANN's rela-                      uniqueness is required when communicat-
                                                          tionship with the U.S. government is pre-                ing with the internet at large, as most net-
ARIN's Role and Responsibility for IP                     sented in part .in ICANN's Memorandum                    works seek to do. Specifically, if a network
Numbers                                                   of Understanding with the Department of                  attempted to connect to the Internet using
ARIN is the non-profit corporation that                   Commerce, November 25, 1998, and vari-                   IP addresses already in use by another net-
oversees the allocation of Internet Proto-                ous amendments thereto. ARTN's contract                  work, both networks would find their com-
col numbers and performs other services                   with I CANN is embodied in ARlN's assent                 munications unreliable.
related to the operaLion of the Internet in               to the M cmorantlun1 nl Undcr~tanding he-                   The U.S. government established the In-
the North American service region, incl ud-               tween IC' ANN and the i\cldrc:,~ Sl.!p..poning           ternet Registry System Lo issue unique JP
ing the United States, Canada, and certain                Organi zation (October 29, 2004).                        addresses for Internet research, for facili-
Caribbean islands. ARIN has served in this                   To carry out its obligation of coordinat-             tating Internet connectivity, and for private
capacity since J998, and in many aspects                  ing IP number resource policy in its ser-                 use. The Internet Assigned Numbers An-
is similar to, but different from, the Inter-             vice region, ARJ N follows a rigorous, open               thority (JANA) assigns large address blocks
net Corporation for Assigned Names and                     policy process. Interested ARIN members                  to the five Regional Internet Registri es
Numbers (ICANN), whjch provides overall                   and the public, including government agen-                (RIR), of which ARIN is one. To assure
global coordination for the domain names                  cies, can submit policies for consideration               that each address is assigned only once,
and num bers used in the Internet.                         by the ARIN community. Policies are dis-                 IANA carefully assures that each RIR re-


 Published In Business Law Today, May 2013. Cl 2013 by the American Bar Association. Reproduced with permission. All rights reserved. This Information or any        1
 portion thereof may not be copied or disseminated In any form or by any means or stored in an electronic database or retrieval system without the express written
 consent of the American Bar Association.                                                                                                ARIN_BYCHAK._0188
                                                                                 19
        Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1557 Page 20 of 39

                                                                                                                                                          MAY 2013
Business Law TODAY


ceives distinct address blocks. In turn. each      These reasonable restrictions are ap-                          rights to "sell" such numbers would per-
RIR also carefully manages its assigned JP      propriate to formalize parLies' relation-                         mit them LO be "sold" to spammers - who
address blocks in its portion of the registry,  ships and to maintain longstanding policy                         constantly need new addresses as Lheir ex-
making individual entries assigning ran ges     principles. An RSA contract is a basic                            isting IP address blocks develop bad repu-
of IP addresses to particular networks as       formalization of rights and responsibili-                         tations and become blocked by network
requested. Specifically, when the RIR is-       ties. ARIN has always required RSAs in its                        operators. Limitless sales would also help
sues an IP address blocks to a network, the     transactions with networks, both to protect                       Lhose who "phish" and engage in identity
RJR labels the entry in the RIR's registry      ARlN's interests and to clarify networks'                         theft, activities that similarly damage ad-
to indicate the organization's name and re-     rights vis-a-vis ARIN. This process is well-                      dress reputation. Moreover, limitless sales
lated contact information. In short, an "IP     established: more than 3,500 ISPs and                             would permit speculators, who don't use
address block," as the term is commonly         network operators have signed more than                           the numbers, to buy up numbers and create
used with respect to globally unique Inter-      J L,000 RSAs to date.                                            artificial scarcity. Putting aside the selfish-
net addresses, is defined by and inseparable        Meanwhile, the ARIN community has                             ness of such an approach and the real harm
from its uniqueness in the lnternet Registry    concluded that demonstrating need is ap-                          it presents to the lnternet, it risks forfeiting
System.                                          propriate to assure Lhat networks obtain                         the valuable benefits that ARIN provides.
    Uniquencss, as assured by the Internet      only the addresses they genuinely require.                             Networks' requests of ARIN also pro-
Registry System, is the crux of the value       With !Pv4 numbers running low, it would                           vide ample basis for ARTN's restrictions
and importance of lP addressing. From one        be shortsighted for a network to be permit-                      on transfers. Whether requesting new as-
perspective, lP addresses are just numbers;      ted to obtain more than it needs - and the                       signments or transferring addresses from
anyone can pick a number, and configure          networks in the ARIN region therefore have                        another party, a legitimate network is likely
it into their computer to use it. Completely     created policies that currently do not allow                      to want multiple services from ARIN:
 private networks can and do make use of         organi zations to take more than they genu-                      WHOIS to list that network as the autho-
 any IP addresses that they wish. But when       inely need. Some networks might wish to                           rized and exclusive user of the specified
 it comes to communications with the global      obtain a Jong-term or even indefinite sup-                        numbers in the Jnternet Registry System;
 Internet, the Internet Registry System pro-     ply of JP numbers, but current community                          DNS reverse lookup to confirm the domain
 vides the required coordination - encapsu-      policies intentionally disfavor such tactics:                     names associated with various numbers;
 lating and assuring the right of each par-      the ARIN community consensus is that net-                         and, in the future, perhaps resource cer-
 ticipating network to uniquely use assigned     works should be moving to 1Pv6, the next                          tification to cryptographically affirm the
 IP address blocks free from conflict with       generation Internet numbering system. In-                         network's association with those numbers.
 others participating in the Internet Registry   deed, ~le~ or goh(1C, from ARIN and                               To date, ARIN has provided these services
 System.                                         predecessors have limited networks to the                         to all networks in its service region - net-
                                                 addresses they demonstrably need, whether                         works that signed RSAs as they obtained
ARIN's IP Address Transfer Policy                during issuance or when being transferred                         addresses directly from ARIN, early re-
As the four billion Internet Protocol Version from one network to another. This require-                           cipients that signed legacy RSAs (LRSAs)
4 Numbers (1Pv4) began to run low, ARIN ment should surprise no one.                                               to formalize their relaLionship with ARIN,
members discussed mechanisms to permit                                                                             and also early recipients of JP numbers
volunta1y reallocation of 1Pv4 addresses to Services for Networks that Flout ARIN                                  who that have not signed LRSAs. ARIN
networks that most need them. The ARIN Community Policies                                                           intends to voluntarily continue to provide
policy process culminated in a consensus on From time to time, critics of current IP re-                            these services to recipients that comply
a flexible market-based transfer policy that source allocation policies encourage lSPs                              with ARIN policy. But if a network delib-
allows a network to receive the definitive and network operators to ignore ARIN pol-                                erately flouts ARIN policy, it cannot in the
right to IP numbers in the regisu·y, subject to icy, asserting they have an unfettered right                        next breath demand that ARIN provide iL
a handful of lightweight restrictions: Under to "sell" addresses in any way they see fit.                           with services, presumably for free. There is
current ARIN policy, the recipient must sign For example, in a No, cmhcc_'.!fil2 artidc                             no legal or equitable obligation for ARIN
a registration services agreement (RSA) in Business Law Today, one commenta-                                        to provide services to those who deliberate-
for the addresses it receives, and the recipi- tor suggested that LP address holders can                            l y choose not to follow ARlN policies. To
ent must demonstrate "need" for those ad- "freely alienate their number assets" - sell-                             the contrary, ARIN members expect ARIN
dresses, consistent with the same standards ing to anyone they like. We emphatically                                to withhold services from networks that
applied to all other ARIN address alloca- disagree.                                                                 intentionally and flagrantly violate ARIN
tions. ARIN does not require disclosure of           We first note the policy consequences                          policy; that would be a valid exercise of the
the compensation paid between the parties of allowing addresses to be transferred                                   ARIN policy process, and it should come
 nor does ARIN share in the compensation.         without restriction. For example, limitless                       as no great surprise to networks that ignore


 Published in Business Law Today, May 2013. C 2013 by the American Bar Association. Reproduced with permission. All rights reserved. This information or any         2
 portion thereof may not be copied or disseminated In any form or by any means or stored in an electronic database or retrieval system without the exprees written
 consent of the American Bar Association.
                                                                                                                                         ARIN_BYCHAK_0189
                                                                                  20
        Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1558 Page 21 of 39

                                                                                                                                                          MAY 2013
Business Law TODAY


the requirements established by the ARIN                 operational procedures and requirements to                that only a subset of North American IP
community through its open policy process.               be used in operation of the registry system               numbers (such as numbers to be issued in
   For addresses associated with RSA or                  ("documentation to be issued as RFCs,"                    the future) arc subject to management by IP
LRSA contract between ARlN and the ad-                   emphasis added).                                          number users via the ARIN process. Thus,
dress holder, the applicability of ARIN's                    Just as RFC 1174 contemplated, subse-                 the only reasonable interpretation of this
policies is particularly clear-cut: the con-             quent IETF documents further formalized                   contemporaneous NSF statement is thal
tract requires such compliance. Separately,              the obligations of recipients of IP numbers.              ARIN has authority to set policy for the IP
critics occasionally raise quesLions about               For example, RFC 2050 (which was issued                   numbers previously issued by the U.S. gov-
addresses allocated by ARJ N's government                in November J996 before ARIN's forma-                     ernment or contractors acting for the U.S.
predecessors, without the formality of the               tion) in Section 3. 1 specifically notes the              government. Furthermore, verb tense con-
RSA contracts. Specifically, some have                   prospect of reclaiming addresses if the re-               firms the scope of ARIN's responsibility:
suggested that those earl y address alloca-              cipient's need no longer exists. Then Sec-                As of the time of the press release, no TP
tions yield special rights that include the              tion 4.7 adds that transfers of existing as-              nu mbers had yet been allocated by ARlN,
right to transfer addresses without restric-             signments from one party to another may                   but the press release nonetheless instructs
tion. Here too, we disagree. The following               occur only with registry permission, and                  that the ARlN process will set the policies
sections present authority for the applica-               further prov ides that "the party LTying to              by which JP numbers in the region "are
bility of restrictions, duly established by              obtain the IP address must meet the same                   managed" (emphasis added) - meani ng the
 ARJN's community and public processes,                  criteria as if they were requesLing an IP ad-              policies will apply to the numbers already
 to early addresses allocations.                         dress from the Internet Registry." These                   allocated by ARIN's predecessors in the
                                                         rules were prepared exactly as anticipated                 region. Any contrary interpretation would
Rights and Obligations of Early IP                        by the use of the future tense in RFC 11 74               undermine the NSF's stated intent to enable
Number Recipients                                         ("documentation to be issued," emphasis                   self-governance of IP addresses by the us-
Early IP nu mber recipients always un-                    added), as combined output of the regional                ers in the region.
derstood, or should have understood, that                 registries and the IANA.
their participation in an interconnected                      In short, recipients of address space un-            U.S. Government Policy for Early IP
network would necessarily entail compli-                  der the NSF cooperative agreement were                   Numbers
ance with reasonable network policies set                 definitely subject to policies developed by              Some cri tics seek support in a recent pri-
by the group, including policies yet to be                the Internet technical communi ty, includ-               vate li:J t~ sent by Mr. Larry Rudolph, the
devised. These requirements have flowed                   ing policies established after addresses had             general counsel of the NSF, regarding his
through nearly two decades of subsequent                  been allocated.                                          views as to the supposed rights of early re-
U.S. government policy. For example,                          As the successor in management of the                cipients offP numbers. But Rudolph's letter
when the National Science Foundation                       IP addresses in the region, ARIN inher-                 was written more than some 14 years after
(NSF) in 1993 passed responsibility for IP                 ited responsibility for coordinating and                the end of NSF's role in policy oversight of
addresses management Lo contractor Net-                    implementing these policies. It would have              JP numbers. Rather, since 1999, the Whi te
work Solutions (NST), the NSF's Statc111i;n1               been easy at the handoff for NSF to restrict            House Office of Science and Technol-
of Worl,, required compliance with certain                 ARIN's duties with respect to the manage-               ogy Policy (OSTP) and the Department of
technical specifications called RFCs that                  ment of previously-issued number resourc-               Commerce's (DOC) National Telecommu-
are periodically issued by the Internet En-               es. But the contemporaneous documents                    nications and Information Administration
gineering Task Force (lETF). Specifically,                 reveal no reference to such a limitation, and           (NTIA), have overseen the U.S. govern-
 the Statement of Work required compliance                 in fact active statements to the contrary.              ment's interests in Internet infrastructure. If
 with RFC 1174 which called for following                      Importantly, the creation of ARIN in-               an advisory opinion were needed to clarify
 bol'h existing practice in management of                 cluded explicit affirmation of the scope of              the U.S. government's view of rights in
 IP addresses as well as "documentation to                 ARIN's authority as to early IP numbers.                early IP numbers, one would expect that
 be issued as RFCs" - indicating that new                  For example, theNSF's Junc24, 1997, press               opinion to come from OSTP, DOC, or the
 rules and requirements in the management                  release celebrates the fact that "creation of           Office of Legal Policy at the Department
 of IP addresses would arise from time to                  ARIN will give the users of IP numbers ..               of Justice - but not from NSF. Indeed, in
 time. (The Statement of Work instructed:                  . a voice in the policies by which they are             a fo llov. -uo lcucr, Mr. Rudolph himself ac-
 "Awardee shall provide registration ser-                  managed and allocated within the North                  knowledged that his prior "observations"
 vices in accordance with the provisions of                American region" (emphasis added). The                  were not a "legal or policy position on be-
 RFC 11 74.") RFC 11 74 in turn required the               antecedent for "they'' is "IP numbers," and             half of the U.S. Government."
 lANA and the Internet regional registries                 notice the lack of restriction or qualifier on             Rudolf's letter was almost immediately
 to meet and produce documentation of the                   that term; the sentence offers no suggestion           repudiated by the subsequent ~tnlcmc: nt of


 Published in Business Law Today, May 2013.@ 2013 by the American Bar Association. Reproduced with permission. All rights reserved. This Information or any          3
 portion thereof may not be copied or disseminated In any form or by any means or stored in an electronic database or retrieval system without the express written
 consent of the American Bar Association.
                                                                                                                                         ARJN_BYCHAK_0190
                                                                                  21
        Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1559 Page 22 of 39

                                                                                                                                                          MAY 2013
Business Law TODAY


USG JP address policy by the NTIA. Short-                a Legacy Registry Services Agreement that                   of Internet numbers . . . and to bring lo your
ly after Rudolph's letter began to publicly              formali7.es the parties' relationship. Cur-                 auention substantive governmental and
circulate, NTlA Administrator Lawrence                   rent ARIN policies allow early IP nu mber                   policy concerns that arise from the sale of
Strickling posted NTIA's reaffirmation of                recipients to sell their exclusive right to                 Internet numbers in the manner and on the
ARIN's role and responsibility in manag-                 use IP numbers to others, realizing signifi-                terms suggested in the Debtor's Motion.. .
ing the IP address registry in accordance                cant financial gain (potentially a windfall                 Their use in accordance with the policies
with the policies developed by community                 in some cases, since those recipients did                   adopted by !CANN, ARIN and the regional
in the region. Specifically, the NTIA state-             not pay the U.S. government for rights to                   registries provides essential assurances re-
ment explained: "The American Registry                   those resources and the effort necessary to                 specting the ultimate identity and account-
for Internet Numbers (ARIN) is the RIR                   free up underuti lized IP addresses could be                ability of Internet users.
for Canada, many Caribbean and North At-                 quite modest.) ARIN imposes minimal re-
lantic islands, and the United States. The               strictions on such transfers. ln short, early                Microsoft and the Nortel estate ulti-
USG participates in the development of                   IP number recipients have every reason to                 mately agreed to modify the transaction
and is supportive of the policies, processes,            be thankful for the services and policies                 consistent with ARIN's right to review and
and procedures agreed upon by the Inter-                 ARIN has put in place.                                    approve the transaction following ARlN's
net technical community through ARIN."                                                                             established policy. Specifically, in Nor-
In our view, NTIA's statement is more                    U .S. and Canadian Bankruptcy Courts'                     tel docket #5 3 15, the parties modified the
persuasive, both through its substance (in-              View of ARIN's Authority                                  transfer agreement as a transfer of rights
cluding its explicit reliance on a decade of             A growing number of IP transfers have oc-                 and interests in the add ress blocks, and
U.S. government policy) and its source (the              curred to date, including some publicized                 called for a RSA contract between ARIN
agency with current responsibility for these             transactions from bankrupt estates. To                    and Microsoft. After ARIN's investigation
matters).                                                ARIN's knowledge, in each and every in-                   confirmed Microsoft's need for the num-
                                                         stance sellers have agreed to follow AR(N                 bers and fo und that the transfer complied
Protections for Early Address Recipients                 policy and have in fact followed ARlN                     with established policy, ARIN assented
Since ARIN processes may permissibl y                    policy.                                                   and permitted the transfer to proceed. The
alter policy as to IP numbers issued be-                    Despite bankruptcy proceedings recog-                  bankruptcy trustee and bankruptcy judge
fore ARTN's creation, one might reason-                  nizing ARIN's role, some cr.itics argue that              assented to this arrangement, and Micro-
ably ask what protects early IP number                   ARIN policies ru les do not bind sellers                  soft - a sophisticated multinational corpo-
recipients against arbitrary or otherwise-               of lP numbers issued before ARIN began                    ration - saw that complying with ARTN's
improper action by ARIN. The answers                     operation. Some even argue that a transfer                policies added value to its intended trans-
aJe severa l. For one, ARIN must operate in              from Nortel's bankrupt estate to Microsoft                action. In short, Nortel offers only a prec-
accordance with its nrticle_~ of incorpori!:;            supports th is view, but that case actually               edent for following ARIN's policies, not
llil!1 and hylaws which - duly established               stands for exactly the opposite proposition.              ignoring them.
during ARIN's formation and reviewed by                  ln bankruptcy proceedings, Lhe U.S. Nortel                   In myriad transactions after Nortel-Mi-
the U.S. government at that time - requi_re              estate no longer needed IP numbers it had                 crosoft, bankruptcy courts systematically
reasonab le, non-discriminatory treatment                received years earlier, so it sought to sell              recognized ARIN's role as the registry in
grounded in proper technical justification.              those numbers to Microsoft. As initially                  the region and required sellers to comply
Furthermore, ARIN must act in accordance                 proposed, the sale sought recognition of the              with ARIN policy. For example, the court
with its own procedures, including changes               IP addresses as property and did not recog-               in In re Borders Group, Inc., 11 - 10614
to policy based on community consensus as                nize ARIN's inherent role with respect to                 (Bankr. S.D.N.Y.) stated:
grounded in the history and trad ition of the            IP address management. ARIN intervened
Internet technical standards process. These              in the bankruptcy sale. ARIN had the clear                   Notwithstanding anything herein to the
 protections amply protect early JP number               support of the Canad ian government and                      contral'y, .. . (i) the [Tnternet Address] Sale,
recipients.                                              other third parties. See Jndustry Canada's                   ... is conditioned upon ARIN 's consent in-
     ARIN's good faith stewardship of its re-            April 13, 20 I I, filing in the Nortel Net-                  cluding any terms and/or conditions estab-
sponsibilities is demonstrated by its gener-             works ba11kruptcy (In re Nortel NeMorks                      lished by ARIN's transfer policies or any
ous treatment of pre-ARJN IP number re-                  Inc. er al., D. Del. Case No. 09-10138                       other policies, guidelines, or regulations
cipients. For the past 15 years, ARIN has                (KG), docket #5253):                                         developed by ARIN and published on its
 provided no-charge WHOIS, reverse DNS,                                                                               website, as may be amended and supple-
and other services to early TP number re-                   This submission is in support of ARIN's                   mented from time to time (collectively,
cipients. ARIN has offered (but never re-                   interventions related to the legal underpin-              "ARlN's Policies"). (ii) the transfer or the
quired) that early IP number recipients sign                nings of the current governance structure                 Debtors' interests in the internet Addresses


Published In Business Law Today, May 2013. C 2013 by the American Bar Association. Reproduced with permission. All rights reserved. This Information or any              4
portion thereof may not be copied or disseminated In any form or by any means or stored in an electronic database or retrieval system without the express written
consent of the American Bar Association.
                                                                                  22                                                    ARIN_BYCHAK_0191
       Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1560 Page 23 of 39

                                                                                                                                                         M AY 2013
Business Law TODAY

                                                                                                                  Ben Edelman, PhD. and Esq .. is a
  to the Purchaser is subject to ARlN's Poli-           and to transfer those numbers. Certainly 1-/al"Uard Business School professor
  cies, (iii ) the Debtors and the Purchaser are        these rights are encumbered by community cmd an ad visor to ARIN. Stephen
  required to comply with ARIN's Policies               policy, but this is to be expected because Ryan is counsel to I he American
  before any transfer of the Debtors' rights            developing and managi ng IP address policy Regislryfor l nlernel Nt1mbe1·s C1nd
  in the Internet Addresses may be effectu-             is a fundamental principle of ARIN's very o pa l'l11cr in the inlernational law
  ated; [... )                                          existence as part of the global Internet Reg- fi rm, McDermott Will & Emery. The
                                                        istry system. A network signing an RSA re- authors tha11k Ma llhew Mm·tel of
  Indeed, the court specifically indicated              ceives valuable rights, including a commit- M cDerm otl for guidance on questions
that ARI N need not change its policies in              ment from ARIN to associate the number pertai11i11g l o bcmkntpl cy.
any way:                                                resources with that organization alone, and
                                                        subject only to the exceptions provided in
  (iv) ARIN is not required to take any action          the RSA - ample consideration to support
  in violati on of ARl N's Policies in connec-          a valid and enforceable contract.
  tion wit11 or as a consequence of this Order,
  the llnternet Address] Sale, or the Agree-            Looking Forward
  ments, nor shall ARIN be required to apply            IPv4 numbers are indeed in short supply.
  a different standard to the transfer of the           The question at hand is what to do about
  Internet. Addresses than it does to the trans-        it. Some of ARIN's critics envision a future
  fer of non-.legacy Internet Protocol num-             where the networks that received addresses
  bers. Nothing in this Order is intended, nor          early can sell them to the highest bidder,
  shall be construed, as exempting the Debt-            whether a legitimate network, a spammer,
  ors and Purchaser from complying with the             a person engaging in online fraud, or some-
  ARIN Policies.                                        one stockpiling addresses for fu mre sale.
                                                        Such a theory recognizes no societal needs
  Orders in similar cases are in accord.                or Jntcrnet community constraints whatev-
See e.g. / 11 re Teknowledge Corporation;               er. In contrast, A RIN\ current policies al-
10-60457 (Bankr. N.D. Cal.) and Global                  lov. transl'cr~ with only limited restrictions
NAPS, ln.c. v. Verizon New England, ln.c.;              to prevent the worst abuses and provide ad-
02- 12489, 05- l 0079 (D. Mass.), both per-             ditional value to the resources. Some early
mitting sales of IP numbers in bankruptcy                networks probably will sell their rights
proceedings only to the extent compliant                 to underutilized addresses, even reaping
with ARIN policy.                                        windfall profits, and ARIN policies allow
                                                         them to do so consistent with the commu-
Validity of ARIN RSA and LRSA-                           nity's rules. But networks' right to make
Contracts                                                these transfers is nonetheless constrained,
ARIN has long formalized its rights and                  including by the agreements networks have
obligations to networks via standard Reg-                accepted in receiving these and other ad-
istration Service Agreements (RSA) con-                  dresses, as well as by applicable Jaw and by
tracts laying out rights in JP Numbers.                  longstanding U.S. government policy. That
These documents are easily avaiJablc for                 is as it should be.
p.u bl_1s rcvkw.                                            During this transition to the more capa-
   One ARlN critic arguc~ that RSAs are                  cious numbering system of JPv6, the top
"nothing more than illusory contracts" be-               priority is, and should be, keeping the In-
cause, he says, "ARIN, as apparent promi-                ternet running smoothly - assuring that
sor, makes no binding commitment at all                  the remaining 1Pv4 addresses are available
and ... rctain[sJ an unli mited right to de-             to those who need them, and managing
termine the nature or extent of its perfor-              all number resources in the registry in ac-
mance." The plain language of the RSAs                   cordance with the policies established by
says otherwise. For example, RSA Sec-                     the technical community via open multi-
tion 2 grants a network. the exclusive right              stakeholder discussion. ARTN's policies
to be the registrant of a given set of num-               and procedures reveal its commitment to
bers, to use those numbers in the registry,               that task.


Published in Business Law Toc:fay, May 2013. C 2013 by the American Bar Association. Reproduced with permission. All rights reserved. This information or any       5
portion thereof may not be copied or disseminated In any form or by any means or stored In an electronic database or retrieval system without the express written
consent of the American Bar Association.
                                                                                                                                        ARlN- BYCHAK- 0192
                                                                                 23
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1561 Page 24 of 39




                   EXHIBIT F

                                     24
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1562 Page 25 of 39


                                                  BNA's
                                                  Bankruptcy Law Reporter™


  Reproduced with permission from BNA's Bankruptcy Law Reporter, 24 BBLR 32, 01/05/2012. Copyright Q) 2012 by
  The Bureau of National Affairs, Inc. (800-372-1033) http://www.bna.com



Internet Protocol Numbers and the American Registry for Internet Numbers:
Suggested Guidance for Bankruptcy Trustees, Debtors-in-Possession, and Receivers




BYS TEPHEN M .     R YAN, M A'M'HEW M ARTEL, AND                  Summary of Issue a nd Proposed Resolution
B EN E DELMAN..
                                                                    There ar e several guidelines trustees, debtors-in·
                                                                  possession, and receivers s hould follow to reduce un-
      ankruptcy trustees, debtors-in-possession, and re-          certainty in the sale process, avoid delay, and maximize
B     ceivers are seeing an increase in efforts t o sell In-
      ternet Protocol (IP) addresses, also referred to "IP
Numbers." IP Numbers are the unique numeric identi-
                                                                  the benefits to the estate when seeking to sell IP Num-
                                                                  bers:
                                                                        • ARIN should receive notice of the contemplated sale.
fiers associated with computers connected to the Inter-
                                                                          ARIN can assist sellers in many ways, including by
net. While sales of IP Numbers can deliver value to the                   verifying whether the IP Numbers the seller desires
estate, IP Numbers are unusual in that their value, use                   to transfer match the numbers appearing in ARIN's
and transfer are enhanced by applicable contract and                      registration records.
policy. Ignoring the contracts and policies can delay the
sale process and reduce or negate the value of IP Num-                  • The sale motion and related sale documents should
bers. This article seeks to provide an overview of issues                 avoid statements regarding debtor's " ownership" of
                                                                          the IP Numbers. IP Numbers are not traditional
associated with IP Number sales, as well as s uggesting                   property rights. What is being transferred can mosl
an approach fo r permissible and straightforward sales                    accurately be described as the "debtor's lnlerest in
to obtain the highest value .                                             the registration right to JP Numbers" and the IP
   A bit of background is helpful. The American Regis-                    Numbers.
try of Internet Numbers (ARIN) , a Virginia domiciled                    • The sale motion and related sale documents should
U.S. non-profit, issues IP numbers. More information                       expressly state "the Seller has the exclusive right to
about ARIN is included subsequently.                                       use the IP Numbers subject to ARIN'S policies and
                                                                           the Seller has the right to transfer its exclusive right
                                                                           to use the JP Numbers to the Purchaser only pursu-
   • Thanks Lo ARIN CEO-President John Curran for his input                ant to the terms and conditions set forth in ARIN'S
and advice.                                                                transfer policies (the "Transfer Policies'')."
                                                                         • If there is a recital that no consents are needed to ef-
    Stephen Ryan and Matt Martel are partners in                           rectuate the transfer, a carve out for ARIN's approval
    the international law firm, McDermott Will                             should be present. For example, "Other than pursu-
    & Emery , which represents ARIN. Mr. Ryan is                           ant to any terms and/or conditions established by the
                                                                           Transfer· Policies or any other policies, guidelines, or
    counsel to the American Registry for Inter-                            regulations developed by ARIN and p ublished on its
    net Numbers. Ben Edelman, PhD. and Esq., is                            website, as may be amended and supplemented from
    a Ha rvard Universily Business School pro-                             time to time (collectively, "ARlN's Policies"), no con-
    fessor.                                                                sents or approvals are required for the Seller to
                                                                           transfer the Seller's rights in Lhe IP Numbers." Alter·




COPYR IGHT ~ 2012 BY THE BUREAU OF NATIONAL AFFAIRS, INC.       ISSN 1044-7474

                                                                                                         ARIN_BYCHAK_0193
                                                           25
    Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1563 Page 26 of 39
2

           natively, ARIN's approval may be sought in advance        chronicles the delegation of authority from the U.S.
           to allow a statement that no further consents are         government to ARlN in greater detail. NSF recognized
           needed to effectuate the transfer.                        that the formation of an ARIN, as an industry self-
         • In bankruptcy cases, if a sale free and clear is con-     governance body, was necessary in order to "give the
           templated, there should also be a recital that IP Num-    users of IP numbers (mostly Internet service providers,
           bers cannot be transferred free and clear of ARIN's       corporations and other large institutions) a voice in the
           Policies pursuant to Section 363 of the Bankruptcy        policies by which they are managed and allocated
           Code. For example, "ARIN's Policies do not consti-        within the North American region" (See NSF Press Re-
           tute interests the Seller may sell free and clear of      lease: http://www.nsf.gov/news/news _summ.jsp?cntn_
           pursuant to Section 363 (f) of the Bankruptcy Code
           and, as such, the transfer of the IP Numbers autho-
                                                                     id=I02819).
           rized pursuant to this Order shall not be free and          ARlN provides a variety of functions to coordinate
           clear of ARIN's Policies."                                the proper functioning of IP Numbers. For example,
                                                                     ARIN assures that each IP Number is assigned for use
         • The sale documents should state that no transfer will     by at most one network. ARlN provides appropriate
           occur until the purchaser complies with ARIN's poli-      public records including a "WHOIS" public listing of
           cies. For example, the sale order should state "The
           Seller and Purchaser are required to comply with          the authorized user of each IP Number; accurate and
           ARIN's policies before any transfer of the Seller's       up-to-date records are crucial so that any entity (be it an
           rights may be effectuated, and nothing in this Order      ordinary consumer, a network engineer, or law enforce-
           is intended, nor shall be construed, as exempting the     ment officer) can determine who is responsible for a
           Seller and Purchaser from complying with those            given IP Number.
           policies."                                                   Consistent with its commitment to its members and
         • Prior to consummation of the sale, ARIN can assist        to the U.S. government, ARlN is obliged to manage IP
           the seller and purchaser in determining whether the       Number registrations in a responsible and impartial
           purchaser can qualify for a transfer of the rights to     manner in accordance with the policies democratically
           use the IP Numbers.                                       developed by the Internet community. In furtherance of
                                                                     this mission, ARlN members and interested parties in
The Purpose and Function of IP Numbers                               the community establish consensus policies that apply
   IP Numbers are critical to the reliable operation of              to the allocation and management of IP Numbers.
the Internet: Every device connected to the Internet                 These policies have significant implications for success-
needs a unique IP Number in order to send and receive                ful operation of the Internet, since IP Numbers are used
information to/from others. The use of the same unique               to connect customers to the Internet, and with the inter-
IP Number by two or more purported registrants would                 connection of each IP Number to the Internet there are
cause unreliable Internet service or no Internet service             technical repercussions for all Internet service provid-
at all. Proper stewardship of IP Numbers is necessary to             ers globally. The ARlN policies reflect the multiple in-
assure that IP Numbers are assigned uniquely.                        terests that exist in the management of the IP numbers,
   At present, the vast majority of the Internet uses the            including the registrant, the network operator commu-
Internet Protocol version 4 (IPv4) numbering system,                 nity, and governmental interests in areas such as law
which has a limited capacity of approximately 4.2 bil-               enforcement and cybersecurity.
lion unique numbers which was established in the ear-
liest days of the Internet. A new standard, Internet Pro-                AR/N's Policies on the Transfer of JP Numbers
tocol version 6 (IPv6), promises increased capacity, but                    Among these policies are ARIN's policies on the
is not yet widely in use.                                                transfer of registration rights in IP Numbers, the Trans-
   Due to the remarkable success of the Internet, the                    fer Policies. The Transfer Policies allow those holding
IPv4 numbers have been nearly fully allocated and as a                   registration rights in IP Numbers to transfer interests in
result, unused IPv4 numbers are becoming scarce. It is                   such IP Numbers to a new party under certain circum-
therefore increasingly important that available IPv4                     stances.
numbers are used prudently and efficiently for the pub-                     The Transfer Policies establish two methods by
lic good, and this demand to put underutilized IP num-                   which registration rights in IP Numbers may be trans-
bers into productive use can be beneficial in monetizing                 ferred. First, transfers may occur upon a merger or ac-
these IP Numbers.                                                        quisition. That policy may apply if a buyer acquires net-
                                                                         work hardware, customer lists, or other assets from the
The Role of ARIN in Allocating IP Numbers                                estate. However, that policy does not apply to sale of IP
  The American Registry for Internet Numbers is the                      Numbers separate from an estate's other resources.
non-profit corporation that oversees the allocation of                   Second, ARlN allows a transfer to a specific recipient
Internet Protocol numbers and performs other services                    (specified transfer), chosen by the then-current regis-
related to the operation and advancement of the Inter-                   trant of the IP Numbers, typically upon payment of a
net in the North American service region, including the                  fee from the recipient to the registrant. ARlN policy
U.S., Canada and certain Caribbean islands. ARlN is                      provides that specified transfers are subject to require-
one of five Regional Internet Registries (RIRs); other                   ments: (a) the recipient demonstrates a justified need
RIRs perform similar services in other regions.                          for the IP Numbers; (b) the recipient demonstrates that
  ARlN carries out duties originally assigned to it by                   it will actually use the IP numbers rather than hold the
the U.S. Government that had been performed by the                       IP numbers for use at a later point in time; (c) the re-
government. In particular, effective December 1, 1997,                   cipient is based in ARlN's service area2 ; and (d) the re-
the National Science Foundation (NSF) approved the                       cipient signs an appropriate contract, an ARlN "Regis-
"transfer [of] responsibility for the IP Number assign-
ment ... to ARlN." (See NSF Amendment No. 07 to Co-                         2
                                                                              A current policy proposal that is likely to be adopted may
operative Agreement No. NCR-9218742.) Attachment A                       permit an inter-region transfer.

1-5-12                                      COPYRIGHT® 2012 BY THE BUREAU OF NATIONAL AFFAIRS, INC.            BBLR     ISSN 1044-7474


                                                                    26                                            ARIN_BYCHAK_0194
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1564 Page 27 of 39
                                                                                                                           3

tration Services Agreement" (RSA), affirming compli-            strate the importance of compliance with ARIN policies
ance with applicable policies. (There are over 11,000           in order for sellers to obtain the greatest value for their
such agreements entered into by more than 3,500 enti-           IP Numbers.
ties, including agencies of the U.S. Government.)
   ARIN's transfer requirements apply to sellers in
bankruptcy and receivership. IP Numbers are not the             AR/N's Request to Trustees,
"property" of the entity that has the right to use the IP
Numbers. Rather, upon assignment of IP Numbers, an              Debtors-in-Possession, and Receivers
entity receives the right to use those IP Numbers to the           ARIN is aware that debtors are increasingly seeking
exclusion of all other parties, as well as the right to the     to sell their interests in IP Numbers. ARIN believes that
various benefits that ARIN provides, such as the main-          many trustees, debtors-in-possession, and trustees may
tenance of the WHOIS database. ARIN Policies are part           be unfamiliar with the nature and function of IP Num-
of the bundle of rights and services associated with an         bers and with ARIN and applicable ARIN policies. ARIN
entity's interest in IP Numbers.                                welcomes the opportunity to assist sellers and potential
   More than 3,500 networks or "end user" corpora-              buyers in these regards.
tions have affirmatively agreed that IP Numbers are not
                                                                   As a threshold matter, ARIN believes it must receive
"property." In particular, the current ARIN RSA con-
tract specifically provides: "Applicant acknowledges            notice of bankruptcy and receivership proceedings
and agrees that the number resources are not property           wherein a debtor seeks to transfer its IP Numbers. Such
(real, personal, or intellectual) and that Applicant does       transfers can occur only in compliance with ARIN poli-
not acquire any property rights in or to any number re-         cies, and resources may be unusable if the proper trans-
sources by virtue of this Agreement or otherwise." 3            fer process is not followed. Notice to ARIN is necessary
   See also Attachment B, which presents relevant au-           so that ARIN can advise parties of applicable require-
thority as to ARIN's role in setting rules for the alloca-      ments.
tion and management of IP addresses, including judi-               Second, the sale motion and other sale documenta-
cial findings as well as statements of policy of the U.S.       tion should avoid references to the estate's "owner-
and Canadian governments.                                       ship" of the IP Numbers as such references tend to mis-
   Some IP Numbers were issued before ARIN's forma-             lead potential buyers as to the nature of what they are
tion (legacy numbers) and before the standardization of         acquiring in the sale process.
RSA contracts clarifying networks' rights and responsi-
bilities. Nonetheless, as detailed above and in Attach-            Third, the sale documentation should state clearly
ment B, ARIN believes transfers of legacy numbers re-           that the seller's rights to the IP Numbers can be sold
main subject to key ARIN policies while acknowledging           only in accordance with ARIN's Transfer Policies.
that there is no written contract between ARIN and the             Fourth, the sale documents should avoid blanket
legacy holder. In particular, the management of exist-          statements that no third party consents are necessary to
ing number resources according to community-                    effectuate a transfer or, alternatively, should expressly
developed policies is necessary for fulfillment of the          carve out ARIN's Transfer Policies in the third party
self-governance goals for which ARIN was established.           consent provisions of such sale documents.
                                                                   Fifth, if a sale free and clear of the interests of others
Compliance with ARIN Policies Is Consistent                     is contemplated pursuant to Section 363(t) of the Bank-
With Achieving the Highest Value for the                        ruptcy Code, ARIN's Transfer Policies must be carved
Estate                                                          out of such provisions.
   A trustee, debtor-in-possession, or receiver selling its        Finally, putting potential purchasers in touch with
rights to IP Numbers is likely to maximize its recovery         ARIN prior to consummation of the sale can assist all
by complying with applicable ARIN policies. An organi-          parties in determining whether the purchasers qualify
zation buying rights to IP Numbers will build its busi-         for a transfer under ARIN Policies, thereby reducing
ness on those resources-making implementation deci-             uncertainty to sellers and purchasers.
sions that, in most instances, can be changed only with            Recent proceedings further reveal valuable benefits
considerable effort and delay. Disputed or unreliable IP        that result from ARIN's participation throughout the
Numbers are therefore unappealing to sophisticated
buyers who operate lawfully, and accounting for the in-         process: helping the estate obtain the greatest possible
terests of such buyers is crucial to obtaining full value       value, clarifying parties' rights and obligations, reduc-
for the estate. Full compliance with ARIN policies can          ing litigation complexity, and advancing judicial
help attract large buyers and obtain the greatest value         economy. ARIN believes these benefits accrue most
for the IP Numbers.                                             readily if ARIN becomes involved as close as possible to
   The ARIN community includes numerous organiza-               the commencement of each sale of IP Numbers. In con-
tions with substantial need for IP Numbers. A seller of-        trast, when ARIN learns of a sale only at or near the
fering addresses consistent with ARIN policy will typi-         close of the transaction, ARIN has found that additional
cally enjoy interest from these buyers, and their inter-        motion practice and delay are nearly inevitable, result-
est will tend to bid up prices to a higher level than a         ing in increased costs to the estate as well as additional
seller operating independent of ARIN. ARIN also oper-           burden on the court.
ates a "listing service" whereby buyers and sellers can            ARIN appreciates the interest and support of trust-
find each other. These considerations further demon-            ees, debtors-in-possession, and receivers in selling
                                                                rights to IP Numbers to the buyers who value them
   3
     RSA version 10.2, March 10, 2011. https://www.arin.net/    most. ARIN looks forward to assisting in achieving that
resources/agreements/rsa. pdf.                                  important objective.

BANKRUPTCY LAW REPORTER        ISSN 1044-7474                                                                   BNA    1-5-12


                                                           27                                        ARIN BYCHAK 0195
    Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1565 Page 28 of 39
4


                      Attachment A                                               consistent with the recommendations received from the
                                                                                 Internet community at workshops over the past eigh-
                                                                                 teen months, and with concurrence from a federal in-
    Additional Information Regarding the                                         teragency working group. (emphasis added)
    Delegation of Authority From the U.S.                                Thus, the creation of ARIN was initiated and super-
            Government to ARIN                                         vised by both the NTIA and NSF pursuant to NSF's su-
                                                                       pervisory responsibility under the Cooperative Agree-
   The Internet is an outgrowth of the U.S. govern-                    ment.
ment's financial investment in communications net-                       In addition, the United States Department of Com-
works carried out under agreements with the Defense                    merce (DOC) granted the Internet Corporation for As-
Advanced Research Projects Agency and the National                     signed Names and Numbers (ICANN) responsibility for
Science Foundation (NSF).                                              establishing, in conjunction with Internet users, policies
   To maintain globally unique IP Numbers and con-                     for Internet Protocol Address Space, pursuant to a
serve the finite number of them, the United States gov-                Memorandum of Understanding between the DOC and
ernment established a system for allocating and manag-                 ICANN dated November 28, 1998, as amended May 25,
ing IP Numbers. From 1987 to 1991, the U.S. govern-                    2001. In 1999, ICANN also assumed responsibility for
ment delegated the authority to register IP Numbers to                 the technical management functions previously per-
IANA. In 1992, the NSF, pursuant to its authority over                 formed by the U.S. government under contract with
the Internet under 42 U.S.C. §§ 1862(a) (4) 4 and (g), 5 so-           IANA, which has been renewed to the present day. The
licited and received bids for private companies to per-                ICANN Memorandum of Understanding states (in part)
form various functions for the Internet community, in-                 that ICANN shall:
cluding registration services.                                                   Allocate Internet Numbering Resources-This function
   At the outset, NSF awarded the contract to perform                            involves overall responsibility for allocated and unallo-
various Internet functions, including certain aspects of                         cated 1Pv4 and 1Pv6 address space and Autonomous
the registration of IP Numbers, to Network Solutions,                            System Number space. It includes the responsibility for
Inc. (NSI) pursuant to a five-year cooperative agree-                            delegation of IP address blocks to regional registries
ment (the Cooperative Agreement) under the Federal                               for routine allocation, typically through downstream
                                                                                 providers, to Internet end-users within the regions
Grants and Cooperative Act, 31 U.S.C. § 6301 et seq. As                          served by those registries.
a result, NSI took over the function of registering IP
Numbers from IANA on January 1, 1993.                                        ARIN is one of the regional registries contemplated
   The explosion in the use of the Internet, probably not                  by the DOC's contract with ICANN. As such, ARIN fur-
foreseen by NSF or most others, caused an unaccept-                        ther derives its powers to oversee and allocate IP Num-
able financial and administrative burden on NSF. NSI                       bers from ICANN's agreement with the DOC.
developed a plan for NSF to transfer the IP Number                           These actions of the United States government dem-
registration function to a nonprofit organization, and                     onstrate an unbroken chain from the government to
NSF agreed to this plan.                                                   ARIN with respect to the management, allocation, and
   Effective December 1, 1997, NSF approved the                            policies relating to IP Numbers.
"transfer [of) responsibility for the IP Number assign-
ment ... to ARIN." NSF Amendment No. 07 to Coop-                                               Attachment B
erative Agreement No. NCR-9218742. ARIN's mission is
to be responsible for the management of IP Numbers
for all the geographic regions NSI administered under                      AR/N's Role in Setting Policy, as Affirmed
its Cooperative Agreement, as amended, with the NSF.                              by Courts and Regulators
   On June 24, 1998 the NSF issued a press release an-
nouncing the formation of ARIN, entitled "Internet                           In a report issued in December 2010, the U.S. Federal
Moves toward Privatization, IP Numbers Handled by                          Communications Commission stated its position that IP
Non-Profit." The press release stated, in pertinent part:                  Numbers are not property. See FCC Staff Working Pa-
         The NSF has approved a plan from Network Solutions,               per No. 3 at 5, December, 2010:
         Inc. (NSI) which establishes the American Registry for                  RIRs [like ARIN] manage IP numbers as a public re-
         Internet Numbers (ARIN). Under the plan, ARIN would                     source. When a registry allocates a number to an entity,
         assume full responsibility for Internet Protocol (IP)                   it is giving that entity the ability to use that number; no
         number assignments and related administrative tasks                     property right is conferred to the recipient. IP numbers
         previously handled by NSI. ... The creation of ARIN is                  are allocated on a needs-basis pursuant to RIR policies;
                                                                                 recipients pay fees which support the operation of the
   4                                                                             registries.
     42 U.S.C. § 1861 et seq. is the National Science Founda-
tion Act. Section 1862(a) (4) provides that "[t]he [NSF] is au-               Industry Canada is in accord. See Industry Canada's
thorized and directed-to foster and support the development                April 13, 2011 filing in the Nortel Networks bankruptcy
and use of computer and other scientific and engineering                   (In re Nortel Networks Inc. et al., D. Del. Case No. 09-
methods and technologies, primarily for research and educa-
tion in the sciences and engineering." 11 U.S.C. § 186l(a)(4).
                                                                           10138 (KG), docket #5253):
   5
     Section 1862(g) provides that "[i]n carrying out subsec-                    This submission is in support of ARIN's interventions
tion (a) (4) of this section, the [NSF] is authorized to foster and              related to the legal underpinnings of the current gover-
support access by the research and education communities to                      nance structure of Internet numbers . . . and to bring
computer networks which may be used substantially for pur-                       your attention substantive governmental and policy
poses in addition to research and education in the sciences and                  concerns that arise from the sale of Internet numbers in
engineering, if the additional uses will tend to increase the                    the manner and on the terms suggested in the Debtor's
overall capabilities of the networks to support such research                    Motion .... Their use in accordance with the policies
and education activities." 11 U.S.C. § 1862(g).                                  adopted by ICANN, ARIN and the regional registries

1-5-12                                      COPYRIGHT@ 2012 BY THE BUREAU OF NATIONAL AFFAIRS, INC.               BBLR     ISSN 1044-7474


                                                                      28                                             ARIN BYCHAK 0196
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1566 Page 29 of 39
                                                                                                                     5

      provides essential assurances respecting the ultimate    firmed that IP Numbers are not property: "IP resources
      identity and accountability of Internet users.           may only be transferred from one entity to another pur-
  In the Nortel bankruptcy matter, an appropriate vol-         suant to the terms of ARIN's Guidelines for Transfer-
untary resolution that satisfied all parties was reached.      ring Internet Protocol (IP) Space . . . and subject to
  In a seminal case that has addressed the issue of            ARIN's Transfer Policy ... Among other things, the
whether IP Numbers are property, Kremen v. ARIN, No.           Guidelines provide that IP resources are non-
5:06-cv-02554-JW (N.D. Cal. April 12, 2006), the District      transferrable, may not be sold or assigned and may only
Court rejected plaintiff's request of a finding that IP        be transferred upon ARIN's approval of a formal trans-
Numbers were property. The Kremen court further af-            fer request." (Id. at 3)




BANKRUPTCY LAW REPORTER       ISSN 1044-7474                                                              BNA    1-5-12


                                                          29                                    ARIN BYCHAK 0197
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1567 Page 30 of 39




                  EXHIBIT G

                                     30
 Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1568 Page 31 of 39
United States Government's Internet Protocol Numbering Principles     Page 1 of 2




 Published on National Telecommunications and Information Administration
 (https://www.ntia.doc.gov)

 Home > United States Government's Internet Protocol N umbering Principles


 United States Government's Internet Protocol Numbering
 Principles
 December 03, 2012 by Assistant Secretary for Communications and Information and NTIA
 Administrator Lawrence E. Strickling

 Internet Protocol (IP) numbers underpin and connect broadband and IP-based network infrastructures.
 Without IP nwnbers, we could not attach computers and smartphones to the Internet, and we could
 not route traffic to and from those devices. Without an adequate supply ofthese numbers, we could
 not design cloud computing networks or the smart grid. As we move to a world of innovation where
 virtually everything can be networked to everything else, we need to ensure a sufficient supply ofIP
 numbers.

 When the Intemet Protocol was first developed in the early 1970's, few of the scientists and
 technologists involved could have predicted what IP would mean for network development and the
 incredible innovation it would spur. Version 4, or IPv4, was developed in the early '80s by the
 teclmical wizards of the Internet Engineering Task Force (IETF). Who would have expected that the
 4.3 billion IPv4 numbers would not be enough for future networks? Who could have forecast the
 explosive growth of the Internet and the need for billions of devices to be attached to these networks?
 Thankfully, many of those same technical experts - being rather clever people - have been worrying
 about the size of the 1Pv4 number pool for quite a while. They began to work on the "next generation"
 protocol known as IPv6. And it's good they did because we are running out of 1Pv4 numbers. As
 opposed to IPv4, IPv6 supports 340 trillion trillion trillion possible numbers - and it represents a new
 generation of technology for network growth and development and innovation.

 As we continue to transition to this next-generation Internet routing system, it is important to clarify
 the United States Govenunent' s (USG) position on the development of Internet teclmical standards
 and policies:

     • We continue to believe that the proper model for the development of Internet technical
       standards and policies, including those related to CP numbers, is the multistakeholder model.




                                                  31
https://www.ntia.doc.gov/print/blog/2012/u11ited-states-government-s-internet-protocol~N-1¥X£i~J-OOOl
 Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1569 Page 32 of 39
United States Government's Internet Protocol Nwnbering Principles     Page 2 of 2


     • The five Regional Internet Registries (RIRs), via their multistakeholder processes, are
       responsible for developing policies for the use of IP numbers within their respective specific
       geographic regions.



     • The American Registry for Internet Numbers (ARIN) is the RTR for Canada, many Caribbean
       and North Atlantic islands, and the United States. The USG participates in the development of
       and is supportive of the policies, processes, and procedures agreed upon by the Internet
       technical community through ARIN.



     • The USG supports and encourages the uptake and adoption ofIPv6 throughout the IP value
       chain, and strives to be an early adopter as evident in Office of Management and Budget
       (0MB) Directives for U.S. federal agency IPv6 implementation.



     • Consistent with the policies developed through the current multistakeholder model, the USG
       believes that all IP numbers are allocated for use on a needs basis and should be retLu-ned to the
       numbering pool when no longer needed.

 C   SHARE


 National Telecommunications and In formation Administration
 1401 Constitution Ave., NW Washington, DC 20230



 commerce.gov I Privacy Policy I Web Pol icics I Information Quality I FOTA I Accessibility I usa.gov




 Source URL: https://www .ntia.doc.gov/blog/20 l 2/united-states-government-s-intemet-protocol-
 numbering-pri11ciples




                                                 32
https://www.ntia.doc.gov/print/blog/2012/united-states-government-s-internet-protocol~~-11lXSt~f- 0002
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1570 Page 33 of 39




                  EXHIBIT H

                                     33
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1571 Page 34 of 39
              Case 09-10138-KG Doc 5253 Filed 04/15/11 Page 1 of 3

       Industry Canada    lndustrie Canada

                                                                                                 ..,
                                                           APR 1 3 2011
                                                                                                  .,     1
      The Honourable Kevin Gross
      United States Bankruptcy Judge
      United States Bankruptcy Court for the District of Delaware
                                                                                                  J

                                                                                                '-'.     -
      824 North Market Street                                                                            1
      6th Floor                                                                                         \_1
                                                                                                cS
      Wilmington, DE 19801                                                                       .;.-
                                                                                                 C:

              In re Nortel Networks Inc., et al: Motion to approve sale of Internet
              Numbers
              Case No. 09·10138 (KG)

               I am writing in my capacity as Assistant Deputy Minister, Strategic Policy
       Sector of the Department of Industry, a department of the Government of Canada.
       My duties encompass responsibility for telecommunications policy, including
       Internet and Domain Name System policy. Within the scope of these duties, my
       sector serves as the Government of Canada liaison with the Internet Corporation
       for Assigned Names and Numbers (ICANN), American Registry for Internet
       Numbers (ARIN), the Canadian Internet Registration Authority (CIRA), and other
       international counterparts.
               This submission is in support of ARIN's interventions related to the legal
       underpinnings of the current governance structure of Internet numbers, whether
       legacy numbers or otherwise, and to bring to your attention substantive
       governmental and policy concerns that arise from the sale of Internet numbers in
       the manner and on the terms suggested in the Debtor's Motion, the Proposed
       Order annexed to the Motion, as well as the Asset Sale Agreement. Internet
       Numbers are among the fundamental building blocks of the Internet. Their use in
       accordance with the policies adopted by ICANN, ARIN and the regional registries
       provides essential assurances respecting the ultimate identity and accountability
       of Internet users.
               The Government of Canada recognizes the importance of a timely
       resolution of these matters before the insolvency court, but has serious
       reservations concerning several provisions of the sale of Internet Numbers as
       currently proposed.
              First, we note that in footnote 6 on page 5 of the Motion, there is a
       reference to "Legacy Numbers" and an assertion that such numbers were
       "assigned" to NNI. It is the position of the Government of Canada that the use of
       "assign" is colloquial in the factual context and is misleading in law. It is our
       view that Internet Numbers never became the property of the persons who were
       authorised to use them, nor were they ever free of the conditions governing their
       use.
                                                                                       . .. 2




         Canada                               34
                                                                                   ARJN_BYCHAK_0269
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1572 Page 35 of 39
              Case 09-10138-KG Doc 5253 Filed 04/15/11 Page 2 of 3



                                               -2 -


              We take particular exception to the assertions in paragraph L of the
      Proposed Order. While rights to use Internet Numbers are legal and enforceable,
      they do not constitute property. For property rights to apply, it would have been
      necessary for NNI or its predecessors to have acquired the numbers in a
      transaction that transferred title in a manner recognized by law. We are aware of
      no such circumstances, and do not believe that legacy numbers in Canada are
      property of the person authorised to use them.
                      As we understand the Proposed Order, the essential value of the
      Internet Numbers being "sold" is their status as "legacy numbers," as there seems
      to be an underlying assumption that such numbers are not subject to the
      governance structures that have been put in place in the years subsequent to the
      allocation of those numbers to Bell Northern Research (BNR)- the predecessor
      ofNNI. In essence, much of the value that is placed on the legacy numbers
      derives not from their ability to connect users to the Internet, but from the
      underlying theory that they are unencumbered and unrestrained by the current
      Internet governance structures created subsequent to their initial allocation to
      BNR. Under this theory, such numbers would be, in effect, "black numbers." We
      are, as a government, deeply concerned with any such result.
              The governing principle of the use of Internet numbering is that numbers
      that are not used are to be made available to other users. The recognition of a
      property right in Internet Numbers would imperil the cooperative basis for
      Internet use, and potentially lead to hoarding and speculation in Internet Numbers
      and the creation of artificial scarcity to drive up the monetized value of those
      numbers. As noted in the Debtor's Motion (see paras. 7 - 8), numbers will
      become increasingly scarce prior to the widespread adoption of Ipv6 numbers
      over time.
              The existence of black numbers would also pose a threat to public order
       and national security. The present requirements on Internet use and registration
       permit law enforcement and national security authorities to identify the actual
       users of Internet Numbers, which permits the detection and suppression of crime,
       such as child pornography and electronic fraud, and threats to national security,
       including espionage and terrorism. Black numbers could permit end users to
       escape identification and so hinder the investigation of crime and security threats.
                Major and costly efforts are being made in all developed countries to
       suppress spam, misleading or fraudulent claims made over the Internet, identity
       theft and the theft of personal and business information. Black numbers would
       mask the activities and identities of the perpetrators of such activities. This is of
       great concern to this country, which has recently adopted anti-spam legislation
       that is designed to suppress such activity.


                                                                                          ...3




                                                 35                                    ARIN- BYCHAK- 0270
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1573 Page 36 of 39
             Case 09-10138-KG Doc 5253 Filed 04/15/11 Page 3 of 3

                                                . . '




             Canada has a history of support for the development of the Internet as a
      means of communications that facilitates family and personal relationships,
      business transactions, consumer and business information, and govenunent
      information and transactional services. We are very concerned that, if the
      Proposed Order is issued in its current form, the repercussions could negatively
      impact the fundamental principles upon which the Internet has been built and
      potentially put at risk the social, economic and goverrunental benefits that have
      been the hallmark of its development to date.
             We thank the Court for considering this submission.




                                           ~:.I~ ~
                                          } ~ssistant Deputy Minister
                                            Strategic Policy Sector




                                                                                    ARIN_BYCHAK_0271
                                               36
Case 3:18-cr-04683-GPC Document 164-3 Filed 05/18/20 PageID.1574 Page 37 of 39




                    EXHIBIT I

                                     37
          Case 09-10138-CSS
Case 3:18-cr-04683-GPC       Doc164-3
                        Document 5252-4Filed
                                          Filed 04/15/11PageID.1575
                                             05/18/20      Page 10 of Page
                                                                      37 38 of 39




        “SEC” means the Securities and Exchange Commission.

         “Securities Disclosure Documents” has the meaning set forth in the first sentence of
 Article IV.

        “Seller” has the meaning set forth in the preamble to this Agreement.

         “Seller’s Rights” means Seller’s exclusive right to use the Legacy Numbers Blocks,
 Seller’s exclusive right to transfer the Legacy Number Blocks, and any other legal and equitable
 rights that Seller may have in and to, the Legacy Number Blocks.

        “Seller Disclosure Schedule” means the disclosure schedule delivered by the Seller to
 Purchaser on the date hereof.

        “Software” means any computer programs, applications and interfaces, whether in source
 code or object code, and all related documentation, user and operational guides and/or manuals.

        “Straddle Period” has the meaning set forth in Section 6.4(b).

       “Subsequent Legacy Numbers” means that subset of the Legacy Number Blocks listed
 on Exhibit C hereto.

        “Subsequent Purchase Price” has the meaning set forth in Section 2.2.3(a).

        “Subsequent Transfer” has the meaning set forth in Section 2.3.3(a).

        “Subsequent Transfer Date” has the meaning set forth in Section 2.3.3(a).

        “Subsidiary” of any Person means any Person Controlled by such first Person.

         “Tax” means (a) any domestic or foreign federal, state, local, provincial, territorial or
 municipal taxes or other impositions by or on behalf of any Government Entity, including the
 following taxes and impositions: net income, gross income, individual income, capital, value
 added, goods and services, harmonized sales, gross receipts, sales, use, ad valorem, business rates,
 transfer, franchise, profits, business, environmental, real property, personal property, service,
 service use, withholding, payroll, employment, unemployment, severance, occupation, social
 security, excise, stamp, stamp duty reserve, customs, and all other taxes, fees, duties, assessments,
 deductions, withholdings or charges of the same or of a similar nature, however denominated,
 together with any interest and penalties, additions to tax or additional amounts imposed or assessed
 with respect thereto whether or not disputed, and (b) any obligation to pay any amounts set forth in
 clause (a) with respect to another Person, whether by contract, by reason of law, as a result of
 transferee or successor liability, as a result of being or ceasing to be a member of an affiliated,
 consolidated, combined or unitary group or otherwise for any period.

         “Tax Authority” means any local, municipal, governmental, state, provincial, territorial,
 federal, including any U.S. or other fiscal, customs or excise authority, body or officials (or any
 entity or individual acting on behalf of such authority, body or officials) anywhere in the world
 with responsibility for, and competent to impose, collect or administer, any form of Tax.

                                                 -6-
 6

                                                  38
          Case 09-10138-CSS
Case 3:18-cr-04683-GPC       Doc164-3
                        Document 5252-4Filed
                                          Filed 04/15/11PageID.1576
                                             05/18/20      Page 12 of Page
                                                                      37 39 of 39




 basis of the exchange rate published in the Wall Street Journal, Eastern Edition for the day in
 question.

          1.2.5 Statutory References. Unless otherwise specifically indicated, any reference to a
 statute in this Agreement refers to that statute and to the regulations made under that statute as in
 force from time to time.

                                ARTICLE IIArticle II
                   PURCHASE AND SALE OF LEGACY NUMBER BLOCKS

 SECTION 2.1         Section 2.1. Purchase and Sale.

          2.1.1 Legacy Number Blocks. Subject to the terms and conditions of this Agreement, at
 the Closing (with regard to the Initial Legacy Numbers) and the Subsequent Transfer Dates (with
 regard to the Subsequent Legacy Numbers), the Purchaser shall purchase from the Seller, and the
 Seller shall sell, transfer and assign to the Purchaser, on an “as is” and “where is” basis and to the
 fullest extent permitted under Section 363(f) of the Bankruptcy Code, all of the Seller’s right, title
 and interestRights in and to the Legacy Number Blocks free and clear of all Liens and Claims
 (other than Permitted Encumbrances, Assumed Liabilities and Liens created by or through the
 Purchaser or any of its Affiliates). Upon such sale, transfer and assignment, the Legacy Number
 Blocks shall be subject to terms of the LRSA.

         2.1.2 Excluded Assets. Notwithstanding anything in this Section 2.1 or elsewhere in this
 Agreement to the contrary, the Seller shall retain its right, title and interest in and to, and the
 Purchaser shall have no rights with respect to the right, title and interest of the Seller in and to, any
 assets of the Seller other than the Legacy Number Blocks (collectively, the “Excluded Assets”).

         2.1.3 Assumed Liabilities. On the terms and subject to the conditions set forth in this
 Agreement, at the Closing (with respect to the Initial Legacy Numbers) or the applicable
 Subsequent Transfer Date (with respect to the Subsequent Legacy Numbers), the Purchaser shall
 assume and become responsible for, and perform, discharge and pay when due, the following
 Liabilities of the Seller (the “Assumed Liabilities”):

              (a)    all Liabilities with respect to the ownershipuse or exploitation of the Legacy
 Number Blocks, or any other legal and equitable rights in or to, or any Interests in, the Legacy
 Number Blocks, arising and relating to periods after the Closing Date (with respect to the Initial
 Legacy Numbers) or the applicable Subsequent Transfer Date (with respect to the Subsequent
 Legacy Numbers), including all such Liabilities related to Actions or claims brought against or in
 relation to the Legacy Number Blocks, and all maintenance fees, service charges and registration
 costs, as applicable, related to the Legacy Number Blocks; and

            (b)     all Liabilities for, or related to any obligation for, any Tax that the Purchaser
 bears under Article VI (including, for the avoidance of doubt, Transfer Taxes imposed in
 connection with this Agreement and the transactions contemplated hereunder or in connection
 with the execution of any other Transaction Document).

        2.1.4 Excluded Liabilities. Except as provided in Section 2.1.3 and Article VI, the
 Purchaser shall not assume at the Closing or any Subsequent Transfer Date, as applicable, any of

                                                   -8-
 8

                                                    39
